EXHIBIT 10.1

SUPPLEMENTAL INDENTURE

THIS SUPPLEMENTAL INDENTURE (this “Supplement”), dated as of November 30, 2007,
is between ION Media Networks, Inc., a corporation duly organized under the laws
of the State of Delaware (the “Company”), and The Bank of New York Trust
Company, N.A., a national banking association, as Trustee (the “Trustee”).

Preliminary Statements

The Company and the Trustee are parties to that certain Indenture, dated as of
August 3, 2007 (the “Indenture”), relating to the issuance of the Company’s 11%
Series A Mandatorily Convertible Senior Subordinated Notes due 2013 (the
“Series A Notes”). The Series A Notes were issued in connection with the
exchange of certain securities of the Company pursuant to an Offer to Exchange
and Consent Solicitation, dated June 8, 2007, as amended (the “Offer to
Exchange”).

The Offer to Exchange contemplated that the Series A Notes would be mandatorily
convertible into shares of Class D Common Stock in certain circumstances
following the one-year anniversary of the Initial Issue Date. However, because
of a drafting error, the Indenture provides that the conditions for mandatory
conversion may be satisfied, and mandatory conversion of the Series A Notes
triggered, on the one-year anniversary of the Initial Issue Date. The parties
hereto wish to supplement the Indenture to cure the inconsistency between the
terms of the Indenture and the terms of the Offer to Exchange.

Section 10.01(j) of the Indenture allows the Company and the Trustee to enter
into a supplemental indenture without the consent of the Holders to cure any
ambiguity, defect or inconsistency in the Indenture, provided such action will
not adversely affect the Holders. The Company hereby represents that the changes
contained herein are intended to cure the defect in the Indenture and will not
adversely affect the Holders.

Capitalized terms used herein but not defined shall have the meanings ascribed
thereto in the Indenture.

Agreement

In consideration of the purchase of the Securities by the Holders thereof, the
parties hereto agree, for the benefit of each other and for the equal and
ratable benefit of the Holders of the Securities, that the Indenture is hereby
supplemented as set forth below.

The first clause of the definition of “Mandatory Conversion Event” in
Section 1.01 of the Indenture, which currently reads as follows:

""Mandatory Conversion Event” means the later to occur of (a) the first
anniversary of the Initial Issue Date or (b) the earlier to occur of:”

is deleted in its entirety and replaced with the following:

""Mandatory Conversion Event” means, after the first anniversary of the Initial
Issue Date, the earlier to occur of:”.

The Trustee makes no representations as to the validity or sufficiency of this
Supplement. The statements herein are deemed to be those of the Company and not
of the Trustee.

This Supplement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, each of which when executed shall be
deemed an original but all of which taken together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the parties have caused this Supplement to be duly executed
as of the date and year first written above.

ION MEDIA NETWORKS, INC.

      By: /s/ Richard Garcia
 

Name:
  Richard Garcia



    Title: Senior Vice President and Chief
Financial Officer

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee

By: /s/ Geraldine Creswell
Name: Geraldine Creswell
Title: Assistant Treasurer


